695 So.2d 872 (1997)
Dwayne HIGGS, Appellant,
v.
The STATE of Florida, Appellee.
No. 96-2726.
District Court of Appeal of Florida, Third District.
June 18, 1997.
*873 Bennett H. Brummer, Public Defender, and Ivy Ginsberg Shanock, Special Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Richard L. Polin, Assistant Attorney General, for appellee.
Before LEVY, FLETCHER and SHEVIN, JJ.
PER CURIAM.
The appellant, who was convicted of strong-arm robbery and thereafter sentenced under the "Officer Evelyn Gort and All Fallen Officers Career Criminal Act of 1995", Chapter 95-182, Laws of Florida, now appeals claiming that the said Act is unconstitutional. Specifically, appellant contends that the Act violates the single subject rule of the Florida Constitution. Art. Ill, § 6, Fla. Const.
We disagree and specifically hold that there is a reasonable and rational relationship between each of the sections of the said Act. Accordingly, the appellant's conviction and sentence are, in all respects, affirmed.
Affirmed.